

116 HR 2253 IH: To prohibit the Secretary concerned from discouraging the inspection of military housing for lead-based paint or other sources of lead, and for other purposes.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2253IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Kildee (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the Secretary concerned from discouraging the inspection of military housing for
			 lead-based paint or other sources of lead, and for other purposes.
	
		1.Prohibition on discouraging lead inspections in military housing
 (a)In generalThe Secretary concerned (as such term is defined in section 101(a)(9) of title 10, United States Code) may not discourage the inspection of covered housing for lead-based paint or sources of lead.
 (b)Testing authorizedThe Secretary concerned may authorize testing for lead in covered housing when such testing is not required by Federal, State or local regulations or laws.
 (c)Covered housingIn this section, the term covered housing means military owned and government controlled family housing and privately leased or rented housing.
			